     Case 3:20-cv-01882-CAB-BLM Document 26 Filed 03/25/21 PageID.331 Page 1 of 8



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    In Re:                                            Case No.: 20-CV-01882-CAB-BLM
12
      CUKER INTERACTIVE, LLC,                           ORDER REVERSING
13                                                      BANKRUPTCY COURT
                        Debtor.
14
15
16
      PILLSBURY WINTHROP SHAW
17    PITTMAN, LLP,
18                                     Appellant,
19    v.
20    CUKER INTERACTIVE, LLC,
21                                      Appellee.
22
23         In this matter, Appellant Pillsbury Winthrop Shaw Pittman LLP (“Pillsbury”)
24   appeals a September 17, 2020 order by the United States Bankruptcy Court for the Southern
25   District of California granting a motion for summary judgment by Debtor and Appellee
26   Cuker Interactive, LLC (“Cuker”) in an adversary proceeding seeking declaratory relief
27   concerning the validity and extent of a lien by Pillsbury. The appeal has been fully briefed,
28

                                                    1
                                                                              20-CV-01882-CAB-BLM
     Case 3:20-cv-01882-CAB-BLM Document 26 Filed 03/25/21 PageID.332 Page 2 of 8



 1   and the Court held oral argument. As discussed below, the bankruptcy court’s grant of
 2   judgment in favor of Cuker is reversed.
 3             I.     Background
 4             Pillsbury represented Cuker in litigation against Walmart in Arkansas federal court.
 5   After a jury trial, the Arkansas District Court entered judgment in favor of Cuker for
 6   $745,021 in damages and $2,664,262.44 in attorney’s fees and sanctions. On December
 7   8, 2017, while the litigation was ongoing, Pillsbury sent a letter to counsel for Walmart
 8   providing notice that Cuker owed Pillsbury money for its services in the Walmart lawsuit
 9   and purporting to assert an attorney’s lien under Arkansas law on amounts owed by
10   Walmart to Cuker in the lawsuit. [Doc. No. 20-1 at 13.]1
11             On December 13, 2018, Cuker filed for Chapter 11 bankruptcy in this district.
12   Pillsbury filed a proof of claim asserting a claim for $1,637,418.71 secured by an attorney’s
13   lien on the judgment and proceeds of the Walmart lawsuit and perfected by the December
14   8, 2017 letter to Walmart’s counsel. [Doc. No. 20-1 at 10-12.] On May 29, 2020, Cuker
15   filed an adversary proceeding against Pillsbury to determine whether Pillsbury’s claim is
16   secured or unsecured. [Doc. No. 20-1 at 5-8.] In a motion for summary judgment filed
17   shortly thereafter, Cuker asked the bankruptcy court to determine as a matter of law that
18   Pillsbury’s claim is a general unsecured claim not entitled to priority. [Doc. No. 20-1 at
19   21.]
20             Pillsbury filed a petition to compel arbitration of the adversary proceeding based on
21   an arbitration provision in Pillsbury’s engagement letter with Cuker. [Doc. No. 19-1 at 53;
22   Doc. No. 21-1 at 3.] The bankruptcy court denied Pillsbury’s petition, and on September
23   18, 2020, Pillsbury filed a notice of appeal of that ruling and a statement of election to have
24   the appeal heard in the district court. [Doc. No. 1.] This Court affirmed the bankruptcy
25   court’s ruling. See Doc. No. 24 in S.D.Cal. Case No. 18cv1854-CAB-BLM.
26
27
28   1
         Citations to the record use the ECF watermark for the instant appeal.

                                                           2
                                                                                 20-CV-01882-CAB-BLM
     Case 3:20-cv-01882-CAB-BLM Document 26 Filed 03/25/21 PageID.333 Page 3 of 8



 1         After determining that it had jurisdiction to decide Cuker’s adversary proceeding,
 2   the bankruptcy court granted Cuker’s motion for summary judgment, holding that: (1)
 3   California law governed the validity of Pillsbury’s lien; and (2) Pillsbury did not have a
 4   valid lien under California law, meaning its claim is unsecured. On September 22, 2020,
 5   Pillsbury filed a notice of appeal of that ruling and a statement of election to have the appeal
 6   heard in the district court. [Doc. No. 1.]
 7         II.    Standard of Review
 8         “When considering an appeal from the bankruptcy court, a district court applies the
 9   same standard of review that a circuit court would use in reviewing a decision of a district
10   court.” Ho v. Wirum, No. 19-CV-02095-RS, 2019 WL 8263439, at *1 (N.D. Cal. Dec. 11,
11   2019) (citing Ford v. Baroff (In re Baroff), 105 F.3d 439, 441 (9th Cir. 1997)). A
12   “Bankruptcy Court’s decision granting summary judgment is reviewed . . . de novo.” In
13   re Del Biaggio, No. 12-CV-6447 YGR, 2013 WL 6073367, at *3 (N.D. Cal. Nov. 18, 2013)
14   (citing In re Caneva, 550 F.3d 755, 760 (9th Cir. 2008)).
15         III.   Discussion
16         Here, as the bankruptcy court found, the parties’ dispute “is not factual, but rather
17   requires an analysis of whether California law or Arkansas law applies” to the
18   determination of whether Pillsbury holds a valid lien for attorney’s fees. [Doc. No. 20-1
19   at 89.] As stated above, the bankruptcy court held that California law applies, and that
20   Pillsbury does not have a valid lien under California law. In this appeal, Pillsbury argues
21   only that Arkansas law, and not California law, applies and that Pillsbury’s lien is valid
22   under Arkansas law. Pillsbury does not argue that it has a valid lien under California law.
23                A.     Choice of Law – California or Arkansas
24         The parties do not dispute that federal choice of law principles apply in bankruptcy
25   court proceedings and “[f]ederal choice of law rules follow the approach of the Restatement
26   (Second) of Conflict of Laws.” In re Vortex Fishing Sys., Inc., 277 F.3d 1057, 1069 (9th
27   Cir. 2002). The parties do dispute, however, which section of the Restatement applies,
28   with Cuker arguing section 188 applies and Pillsbury arguing section 251 applies. The

                                                    3
                                                                                 20-CV-01882-CAB-BLM
     Case 3:20-cv-01882-CAB-BLM Document 26 Filed 03/25/21 PageID.334 Page 4 of 8



 1   bankruptcy court found this dispute irrelevant because both sections reference the
 2   principles of section 6 of the Restatement. This court respectfully disagrees with that
 3   conclusion.
 4         Section 188 concerns the law governing “the rights and duties of the parties with
 5   respect to an issue in contract.” Restatement (Second) of Conflict of Laws § 188 (1971).
 6   An issue in contract is not at issue in this adversary proceeding. The only issue is the
 7   validity of Pillsbury’s statutory lien.    Cuker argues that the parties’ relationship is
 8   “anchored in a written contract,” specifically Cuker’s engagement agreement with
 9   Pillsbury. [Doc. No. 21 at 17.] The parties’ rights and duties under the engagement
10   agreement, however, are not at issue here. Indeed, the complaint in Cuker’s adversary
11   proceeding expressly states as much. [Id. at 6.] The only issue is the validity of Pillsbury’s
12   lien, and as the bankruptcy court held, this dispute “does not have its origins or genesis in
13   the Engagement Agreement,” and “there is no significant relationship, or any relationship
14   for that matter, between the fee lien dispute and the Engagement Agreement.” [Id. at 94.]
15   Accordingly, section 188 plainly does not apply here.
16         Section 251, meanwhile, concerns the “validity and effect of a security interest in
17   chattel,” and comment “f” to the section states that it applies to non-consensual liens,
18   including “an attorney’s lien.” Restatement (Second) of Conflict of Laws § 251 (1971).
19   The complaint in Cuker’s adversary proceeding states that it seeks a determination of the
20   validity of Pillsbury’s (i.e., Cuker’s former attorneys’) lien on property of Cuker’s estate.
21   [Doc. No. 20-1 at 6.] Accordingly, section 251 applies here.
22         Section 251 states:
23         (1) The validity and effect of a security interest in a chattel as between the
           immediate parties are determined by the local law of the state which, with
24
           respect to the particular issue, has the most significant relationship to the
25         parties, the chattel and the security interest under the principles stated in § 6.
26         (2) In the absence of an effective choice of law by the parties, greater weight
           will usually be given to the location of the chattel at the time that the security
27         interest attached than to any other contact in determining the state of the
28         applicable law.

                                                   4
                                                                                20-CV-01882-CAB-BLM
     Case 3:20-cv-01882-CAB-BLM Document 26 Filed 03/25/21 PageID.335 Page 5 of 8



 1   Restatement (Second) of Conflict of Laws § 251 (1971). While the bankruptcy court was
 2   correct that the principles in section 6 are relevant, in finding it immaterial whether section
 3   188 or section 251 applied, the bankruptcy court ignored subsection (2), which advises that
 4   the location of the chattel is entitled to the greatest weight. Here, the chattel in question
 5   was, at the time of the lien, money held by Walmart and payable pursuant to a judgment
 6   entered by an Arkansas federal court. Based on subsection (2), Arkansas law applies to
 7   Pillsbury’s lien.
 8          The bankruptcy court discounted the importance of the location of the chattel,
 9   holding that the place of the chattel is less relevant when its location is temporary.2 Instead,
10   the bankruptcy court stated that whether California or Arkansas law applied is governed
11   solely by the factors in section 6 of the Restatement, which include:
12          (a) the needs of the interstate and international systems,
13          (b) the relevant policies of the forum,
14          (c) the relevant policies of other interested states and the relative interests of
            those states in the determination of the particular issue,
15
            (d) the protection of justified expectations,
16
            (e) the basic policies underlying the particular field of law,
17          (f) certainty, predictability and uniformity of result, and
18          (g) ease in the determination and application of the law to be applied.
19   Restatement (Second) of Conflict of Laws § 6 (1971). The bankruptcy court stated without
20   explanation that not all of these factors are relevant here, and then relying on factors (b)
21   and (c), held that California law applies because “Pillsbury’s attorneys, who represented
22   Plaintiff, are licensed in California; Cuker is a California company, and the parties’
23   Engagement Agreement was entered into in California.” [Doc. No. 20-1 at 101.]
24          The bankruptcy court’s reliance on where the Engagement Agreement was executed,
25   however, is inconsistent with its (correct) holding that there is no relationship between this
26
27
     2
      The Court disagrees with this premise, but even using the section 6 factors on which the bankruptcy
28   court relied, Arkansas law applies.

                                                      5
                                                                                    20-CV-01882-CAB-BLM
     Case 3:20-cv-01882-CAB-BLM Document 26 Filed 03/25/21 PageID.336 Page 6 of 8



 1   fee lien dispute and the engagement agreement. Moreover, its conclusion that “it is too
 2   great a leap to presume that Cuker might have predicted or expected Arkansas law to
 3   govern this aspect of its relationship with Pillsbury’s California attorneys” [Doc. No. 20-1
 4   at 101], is belied by the Engagement Agreement’s express statement that Cuker was
 5   retaining Pillsbury for the Walmart litigation pending in Arkansas [Doc. No. 21-1 at 4].
 6         Ultimately, a de novo review of the section 6 factors also supports applying Arkansas
 7   law to the lien dispute here. Arkansas’s interests exceed those of California’s with respect
 8   to an attorney’s lien on a judgment issued by an Arkansas court, payable by a company
 9   with its principal place of business in Arkansas, based on fees incurred in connection with
10   litigation that took place in Arkansas. Cuker (and Walmart) should have expected that
11   liens on a judgment in an Arkansas litigation would be governed by Arkansas law. Further,
12   the basic policies underlying the perfection of liens, predictability and uniformity of result,
13   and ease of determination of the applicable law all support applying Arkansas law to a lien
14   on a judgment issued by an Arkansas court for unpaid attorney’s fees incurred in an
15   Arkansas litigation. This conclusion is consistent with “[t]he generally accepted view []
16   that the existence and effect of an attorney’s lien is governed by the law of the place in
17   which the contract between the attorney and the client is to be performed, that is, in which
18   a contemplated action or proceeding is to be instituted, and that the place of contracting is
19   immaterial where the contract contemplates the institution of an action in another
20   jurisdiction.” 59 A.L.R.2d 564. Accordingly, even assuming, as did the bankruptcy court,
21   that whether section 188 or section 251 of the Restatement is irrelevant, Arkansas law
22   applies to this Pillsbury’s lien.
23                B.     Application of Arkansas Law to Pillsbury’s Lien
24         “In order to perfect an attorney’s lien in Arkansas, an attorney must follow the
25   procedure set out in Ark.Code Ann. § 16–22–304. . . .” Mack v. Brazil, Adlong &
26   Winningham, PLC, 159 S.W.3d 291, 294 (Ark. 2004). That section states:
27         16–22–304. Lien of attorney created.
28

                                                    6
                                                                                20-CV-01882-CAB-BLM
     Case 3:20-cv-01882-CAB-BLM Document 26 Filed 03/25/21 PageID.337 Page 7 of 8



 1         (a)(1) From and after service upon the adverse party of a written notice signed
           by the client and by the attorney at law, solicitor, or counselor representing
 2
           the client, which notice is to be served by certified mail and a return receipt
 3         being required to establish actual delivery of the notice, the attorney at law,
           solicitor, or counselor serving the notice upon the adversary party shall have
 4
           a lien upon his or her client's cause of action, claim, or counterclaim, which
 5         attaches to any settlement, verdict, report, decision, judgment, or final order
           in his or her client's favor, and the proceeds thereof in whosoever's hands they
 6
           may come.
 7         (2) The lien cannot be defeated and impaired by any subsequent negotiation
 8         or compromise by any parties litigant.
 9         (3) However, the lien shall apply only to the cause or causes of action
           specifically enumerated in the notice.
10
11   Ark. Code Ann. § 16–22–304 (West). “[S]trict compliance with the attorney’s lien statute
12   is not required and substantial compliance will suffice.” Mack, 159 S.W.3d at 295. “[T]
13   he intent and purpose of the statute [is] to make sure . . . that [the attorney] represented [the
14   client] and that [the adverse party] would be aware of [the attorney’s] intention to claim a
15   lien, for his fee, on the proceeds of the litigation before they were paid to the client . . . .”
16   Metro. Life Ins. Co. v. Roberts, 411 S.W.2d 299, 300 (Ark. 1967).
17         Here, Pillsbury provided written notice of its lien by certified mail with return receipt
18   to Walmart’s counsel. [Doc. No. 20-1 at 13-17.] Walmart’s counsel knew that Pillsbury
19   represented Cuker in the litigation between Cuker and Walmart and confirmed receipt of
20   the notice of Pillsbury’s intention to create a lien. [Id. at 18.] Cuker, however, claims that
21   this notice was insufficient to create a lien because it was not signed by Cuker. The Court
22   is not persuaded. “[T]here is no question that [Walmart] had actual notice of the asserted
23   lien before any settlement money was paid to [Cuker].” Mack, 159 S.W.3d at 296.
24   Pursuant to Metropolitan Life, Pillsbury was therefore in substantial compliance with the
25   statute and the fact that Cuker did not sign the notice is not fatal. See Metro. Life Ins. Co.,
26   411 S.W.2d at 300 (“[I]t is appellant’s sole contention that the notice given by appellee in
27   his letter . . . was not signed by the client. . . . It is true that [the client] did not sign the
28

                                                     7
                                                                                  20-CV-01882-CAB-BLM
     Case 3:20-cv-01882-CAB-BLM Document 26 Filed 03/25/21 PageID.338 Page 8 of 8



 1   notice, but we cannot agree that this omission is fatal.”) Accordingly, Pillsbury’s lien is
 2   valid under Arkansas law.
 3         IV.    Conclusion
 4         For the foregoing reasons, the Court REVERSES the bankruptcy court’s decision
 5   that Pillsbury’s claim is unsecured, and REMANDS this matter to the bankruptcy court for
 6   further proceedings consistent with this order.
 7         It is SO ORDERED.
 8   Dated: March 25, 2021
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  8
                                                                             20-CV-01882-CAB-BLM
